                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  Joel Marvin Munt,                                         Civ. No. 19-1560 (WMW/BRT)

                        Plaintiff,

  v.
                                                     ORDER ON DOCKET ENTRIES
  Paul Schnell, David Reishus, Sherlinda                    NOS. 3 & 4
  Wheeler, Jeff White, Jeanne Michels, Sue
  Farmer, and Glenn D. Lisowy,

                        Defendants.



       This matter is before the Court on Plaintiff Joel Marvin Munt’s First Motion for

Expedited Temporary Restraining Order Pursuant to Fed. R. Civ. P. 65(b). (Doc. No. 17.)

Despite its title, this is actually Plaintiff’s second motion for a TRO in this matter. The

first was filed on June 13, 2019 and makes substantially the same claims for relief as the

present motion. (See Doc. No. 3, Mot. for Temporary Restraining Ord.; Doc. No. 4, Aff.

of Joel Marvin Munt.)

       Therefore, based on the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.     Plaintiff’s Motion for Temporary Restraining Order (Doc. No. 3) is

DENIED because it has been superseded by his First Motion for Expedited Restraining

Order Pursuant to Fed. R. Civ. P. 65(b).
      2.     Plaintiff’s First Motion for Expedited Temporary Restraining Order

Pursuant to Fed. R. Civ. P. 65(b) (Doc. No. 17) will be taken under advisement.



Date: October 22, 2019

                                                      s/ Becky R. Thorson
                                                      BECKY R. THORSON
                                                      United States Magistrate Judge




                                           2
